Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/624,610 filed on 12/19/19. Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because elements 105, 103 & 101 in Figure 2 lack freestanding arrows which appear to be for indicating an entire section as required by 37 CFR 1.84(r).  
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "111" have both been used to designate a reference surface in Fig 6.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Generatrix half-lines parallel to the longitudinal axis of said cylindrical portion of claim 4.
The distances of the generatrix half-lines from the longitudinal axis varying within the angular sector in claims 5 & 6.
The subsectors of the angular sector and concavities formed in claim 7.
The convexity facing towards said cylindrical reference surface in claim 8.
The connection of the concavity and convexity in claim 9.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
Line 2: “the locus”
There is insufficient antecedent basis for the claimed limitation. 
Claim 5
Line 2: “the distance”
There is insufficient antecedent basis for the claimed limitation. 
Claim 10
Line 10: “said engagement profile”
There is insufficient antecedent basis for the claimed limitation. 
Claim 11
Lines 5 & 6: “said at least one depression”
There is insufficient antecedent basis for the claimed limitation. 
Claim 13
Line 5: “the elastic resistance”

Line 8: “the thrusting action”
There is insufficient antecedent basis for the claimed limitation. 
Claim 14
Line 9: “distributor cap”
It is unclear if the limitation is the same as is mentioned on line 3 or that an additional cap is being claimed. 
Claims 6-9, 12 & 15 are also rejected for being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/168069 to Campton et al (applicant cited reference).

Claim 1
Campton discloses in Fig 2,
A clutch, said clutch comprising a bell (e.g. 12) adapted to be engaged and disengaged alternatively by a rotating transmission component (e.g. 20), wherein the mutual engagement of said bell and said rotating transmission component by at least one first engagement element (e.g. 30A) results in said bell by being dragged in rotation by said transmission component in a first rotation direction (e.g. counter clockwise), wherein said bell defines an engagement profile (e.g. 24) formed so as to be engaged and disengaged alternatively by at least one second engagement element means (e.g. 30B) dragged in rotation by said transmission component, and in that and wherein the mutual engagement of said at least one second engagement element and said engagement profile arises as is a result of both the rotation of said transmission component in a second rotation direction (e.g. clockwise), opposite to said first rotation direction, and the rotation of said bell in said first rotation direction, whereas mutual disengagement of said at least one second engagement element and said engagement profile arises as is a result of both the rotation of said transmission component in said first rotation direction opposite to said second rotation direction, and the rotation of said bell in said second rotation direction (Paragraphs 11-49).
Claim 10
A transmission system, said system comprises comprising a rotating transmission component (e.g. 20), at least one first engagement element (e.g. 30A) and at least one second engagement (e.g. 30B) element and a bell (e.g. 12) adapted to be engaged and disengaged alternatively by said rotating transmission component, .
Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Shen ‘600 teaches a centrifugal clutch for a vehicle transmission but lacks multiple and different engaging mechanisms.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659